Name: Commission Regulation (EC) No 1317/95 of 9 June 1995 on the adjustment of refunds fixed in advance on malt
 Type: Regulation
 Subject Matter: trade policy;  foodstuff
 Date Published: nan

 No L 127/4 r EN Official Journal of the European Communities 10 . 6 . 95 COMMISSION REGULATION (EC) No 1317/95 of 9 June 1995 on the adjustment of refunds fixed in advance on malt rules for the application of the system of import and export licences for cereals and rice ^ lays down the method for calculating the adjustment from 1 July 1995 ; whereas the new rule should apply to second-issue licences as the method of adjustment is slightly more favourable to the operators ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in parti ­ cular Article 3 thereof, Whereas Commission Regulation (EC) No 2577/94 of 24 October 1994 laying down special measures concerning export licences for malt issued between 1 August and 31 December 1994 (2), as amended by Regulation (EC) No 822/95 (3), provides that second-issue licences valid from 1 July to 30 September 1995 are to be subject to the rules in force at the time of issue of the first-issue licence ; whereas refunds fixed in advance were then adjusted in accordance with Article 13 (4) of Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common orga ­ nization of the market in cereals (*), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 ; whereas Regulation (EC) No 3290/94 abolishes the threshold price from 1 July 1995 ; Whereas Article 12 of Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 2 (3) of Regulation (EC) No 2577/94, the adjustment of refunds provided for in Article 13 (4) of Regulation (EEC) No 1766/92 shall be made in accordance with the method laid down in Article 12 (2) and (3) of Regulation (EC) No 1162/95. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 349, 31 . 12. 1994, p. 105. 0 OJ No L 273, 25. 10 . 1994, p. 2. 0 OJ No L 83, 13 . 4. 1995, p. 7. (&lt;) OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 117, 24. 5. 1995, p. 2.